DETAILED ACTION
This action is responsive to the Preliminary Amendment filed on 06/07/2022. Claim 1 has been canceled. Claims 2-22 have been added and are pending in the case. Claims 2, 9, and 16 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8, 11, 13, 18, and 20 are objected to because of the following informalities:
Claim 2:
Line 4 improperly reintroduces the limitation “a user device” (antecedence basis for this limitation had already been introduced in line 2 of the same claim).
Claim 4:
Line 4 improperly reintroduces the limitation “data” (antecedence basis for this limitation had already been introduced in line 3 of the same claim).
Lines 4-5 improperly reintroduce the limitation “minimal video content” (antecedence basis for this limitation had already been introduced in lines 6-7 of parent claim 2).
Claim 6:
Line 2 recites the limitation “the file size,” which lacks proper antecedent basis. 
Claim 11:
Line 4 improperly reintroduces the limitation “data” (antecedence basis for this limitation had already been introduced in line 3 of the same claim).
Lines 4-5 improperly reintroduce the limitation “minimal video content” (antecedence basis for this limitation had already been introduced in lines 4-5 of parent claim 9).
Claim 13:
Line 2 recites the limitation “the file size,” which lacks proper antecedent basis. 
Claim 18:
Line 4 improperly reintroduces the limitation “data” (antecedence basis for this limitation had already been introduced in line 3 of the same claim).
Lines 4-5 improperly reintroduce the limitation “minimal video content” (antecedence basis for this limitation had already been introduced in lines 6-7 of parent claim 16).
Claim 20:
Line 2 recites the limitation “the file size,” which lacks proper antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Signes et al. (US Patent Application Pub. No. 2002/0156842, hereinafter “Signes”).

As to independent claims 2, 9, and 16, Signes shows one or more non-transitory computer-readable storage media [Claim 15], a method [Claim 7], and a concomitant system comprising a user device [fig. 1], comprising:
receiving, by a client on a user device [¶ 14], a platform message comprising a video file, the video file having a video portion and an audio portion [“streaming media—in general, a time-varying sequence of data (including images or information) intended for presentation to a recipient. For example, streaming media can include animation, audio information, motion picture or media information, still pictures in sequence, or other time-varying data. In a more general sense, streaming media can include non-visual data such as stock market information or telemetry.” (¶ 15)
“Both the generic media content 112 and the media associated with the placeholder 116 include any type of media that can be rendered in MPEG, including graphics, video, still images, animation, short film clips, audio and java scripts.” (¶ 21)]; and
determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated [e.g. a “placeholder” (¶ 20)], and in response: obtaining second video content by the client, the second video content being different from the minimal video content [e.g. a second/different video to substitute the placeholder (¶ 21)], and
displaying, on a display of the user device, the second video content while playing the audio portion of the video file of the platform message [“{…} For personalizing streaming media, the personalized content is both (1) inserted for presentation at a particular temporal point, and (2) inserted for presentation instead of or in addition to specific media content.
{…}
The invention provides a method and system in which a plurality of media streams, including a main program and a set of customized information, are received at a terminal that is under the control of an end-user and are combined for presentation so that the user views a single, integrated display.
Prior to streaming a main program to an end user, a content creator embeds the streaming media with placeholders, such that each placeholder can be used for subsequent insertion of customized content. These placeholders include (1) a definition of a temporo-spatial location for insertion of customized media objects, (2) a pointer to a server location where the customized objects are located, (3) a set of attributes (for example, location, size and transparency level), and (4) an identifier of the user who is the intended recipient of the customized media objects. As the user receives the main program and embedded placeholders, these pointers get directed from the user's terminal to the appropriate server location, which responds by identifying appropriate information associated with the user and streams the information to the user's terminal. Software on the user's terminal (also known as a “player”) integrates the various data streams as they are received and synchronizes them to the main streaming media presentation. In a preferred embodiment, the user's terminal may receive a number of different media streams from a number of different servers and integrates each stream into a single display for presentation.” (¶¶ 05-08)
See also the operability “to insert one or more placeholders 116 into the media content 112 so that different types of media can be mixed together to form a single scene.” (¶ 19)].

As to dependent claims 3, 10, and 17, Signes further shows:
wherein obtaining the second video content comprises generating, by the client, the second video content [e.g. obtaining the second video content comprises generating, by the client, the second video content (¶¶ 15, 19-21, & 29)].

As to dependent claims 4, 11, and 18, Signes further shows:
wherein determining that the video portion of the video file comprises the minimal video content comprises: determining that a signature of data specifying the video portion of the video file matches a predetermined signature of data corresponding to programmatically generated minimal video content [e.g. determining that a specific attribute/characteristic/signature of data specifying the video portion of the video file matches a predetermined attribute/characteristic/signature of data corresponding to programmatically generated minimal video content (¶¶ 08, 24, & 27)].

As to dependent claims 5, 12, and 19, Signes further shows:
wherein determining that the video portion of the video file comprises the minimal video content comprises: determining that the video portion includes a flag indicating that the video content was programmatically generated [e.g. determining that the video portion includes an indicator/metadata/flag indicating that the video content was programmatically generated (¶¶ 08, 20, 24, & 27)].

As to dependent claims 6, 13, and 20, Signes further shows:
wherein the programmatically generated video content contributes less, to the file size of the video file, than the audio portion [e.g. the programmatically generated video content may correspond to a media format and/or be deliberately configured to contributes less, to the file size of the (final) video file, than the audio portion (¶¶ 08, 15, 19-21, & 29)].

As to dependent claims 7, 14, and 21, Signes further shows:
wherein the received video file is in an audiovisual format [e.g. the received video file is in an audiovisual format (¶¶ 15, 19-21, & 29)].

As to dependent claims 8, 15, and 22, Signes further shows:
wherein displaying the second video content while playing the audio portion of the video file of the platform message comprises: rendering, using a codec for an audiovisual file format, the second video content to substitute the minimal video portion of the video file while playing the audio portion of the video file [“{…} For personalizing streaming media, the personalized content is both (1) inserted for presentation at a particular temporal point, and (2) inserted for presentation instead of or in addition to specific media content.
{…}
The invention provides a method and system in which a plurality of media streams, including a main program and a set of customized information, are received at a terminal that is under the control of an end-user and are combined for presentation so that the user views a single, integrated display.
Prior to streaming a main program to an end user, a content creator embeds the streaming media with placeholders, such that each placeholder can be used for subsequent insertion of customized content. These placeholders include (1) a definition of a temporo-spatial location for insertion of customized media objects, (2) a pointer to a server location where the customized objects are located, (3) a set of attributes (for example, location, size and transparency level), and (4) an identifier of the user who is the intended recipient of the customized media objects. As the user receives the main program and embedded placeholders, these pointers get directed from the user's terminal to the appropriate server location, which responds by identifying appropriate information associated with the user and streams the information to the user's terminal. Software on the user's terminal (also known as a “player”) integrates the various data streams as they are received and synchronizes them to the main streaming media presentation. In a preferred embodiment, the user's terminal may receive a number of different media streams from a number of different servers and integrates each stream into a single display for presentation.” (¶¶ 05-08)
See also the operability “to insert one or more placeholders 116 into the media content 112 so that different types of media can be mixed together to form a single scene.” (¶ 19) and the operability to render the second video content using a codec for an MPEG audiovisual file format (¶¶ 21 & 29).].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Relevant Non-Patent Literature:
Reference
Relevance
Veltman et al. "Audiogram README" 05/23/2019. https://web.archive.org/web/20190523071714/https://github.com/nypublicradio/audiogram/ 
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Audiogram. "Audiogram - The Basics." 05/10/2018. https://web.archive.org/web/20180510153419/https://docs.google.com/document/d/1US1llZexMtJi0uIYT_GKShFlD2nRjRmZuVB024zOjSo/edit
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Kastrenakes, J. "Anchor can now transform podcasts into shareable videos." 08/08/2017. https://web.archive.org/web/20190129064455/https://www.theverge.com/2017/8/8/16106924/anchor-podcast-social-videos-twitter-facebook-instagram
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Chirbit. "Chirbit - Learn More." 04/01/2019. https://web.archive.org/web/20190401081607/https://www.chirbit.com/learnmore
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Editframe. "Editframe." 04/22/2020. https://web.archive.org/web/20200422194159/https://editframe.com/
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
EchoWave. "EchoWave." 05/14/2020. https://web.archive.org/web/20200514224734/https://echowave.io/
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Patterson et al. "Your Tweet, your voice." 06/17/2020. https://blog.twitter.com/en_us/topics/product/2020/your-tweet-your-voice
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Twitter. "How to Tweet with your voice." 06/17/2020. https://web.archive.org/web/20200617213928/https://help.twitter.com/en/using-twitter/voice-tweet
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Twitter. "How to share and watch videos on Twitter." 06/16/2019. https://web.archive.org/web/20190616120406/https://help.twitter.com/en/using-twitter/twitter-videos
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Koenen, R. "MPEG-4 Overview." March 2002. https://web.archive.org/web/20190325082231/https://mpeg.chiariglione.org/standards/mpeg-4
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Montelli, C. "How to send a voice message on Snapchat to your friends." 04/15/2020. https://web.archive.org/web/20200609141849/https://www.businessinsider.com/how-to-send-voice-message-on-snapchat
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
SoundCloud. "SoundCloud Brings Comments to the Waveform on Mobile." 04/24/2019. https://web.archive.org/web/20190628072644/http://press.soundcloud.com/172655-soundcloud-brings-comments-to-the-waveform-on-mobile
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
SoundCloud. "Sharing tracks or playlists to Twitter." 05/15/2018. https://web.archive.org/web/20180515001812/https://help.soundcloud.com/hc/en-us/articles/115003566988-Sharing-tracks-or-playlists-to-Twitter
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
SoundCloud. "Recording with the Android app." 08/15/2018. https://web.archive.org/web/20180815124019/https://help.soundcloud.com/hc/en-us/articles/115003450567
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
SoundCloud. "Adding an image when uploading a track." 02/13/2019. https://web.archive.org/web/20190213123548/https://help.soundcloud.com/hc/en-us/articles/115003565268-Adding-an-image-when-uploading-a-track
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Mashnol. "How To Post Voice Message and Audio Comment On FACEBOOK." 12/03/2017. https://web.archive.org/web/20171203070950/https://mashnol.org/post-a-voice-message-on-facebook/
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”


Relevant Patent Literature:
Inventor
Document ID
Relevance
Yildiz; Faith et al.
US 20200213661 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Gaur; Utkarsh et al.
US 20200275158 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Plom; Richard J. et al.
US 20170062006 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Grossman; Andrew et al.
US 20160142361 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Barton; James M. et al.
US 20110067099 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Imagawa, Kazuyuki  et al.
US 20020031262 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Paul; Debashish
US 20180191792 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Paul; Debashish
US 20180192142 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Gehring; Steffen
US 20110175915 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Gruber; Danny et al.
US 20090222870 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Bolton; Jeff M. et al.
US 20130226578 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Savenok; Alexander et al.
US 20170124664 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Luken, William L.  et al.
US 20040111677 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Veugen; Leonardus M.M.
US 20070183752 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Lewis; Matthew S. et al.
US 20190051272 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Hasan; Russell
US 20150365359 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Limberg; Allen LeRoy
US 20080112502 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Cohen; Philip James et al.
US 20170060520 A1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Frolovichev; Sergey et al.
US 11057232 B1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Hofmann; Dominik
US 9992470 B1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Singh; Baljeet et al.
US 9715901 B1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”
Singh; Baljeet et al.
US 10057651 B1
“receiving, by a client on a user device, a platform message comprising a video file, the video file having a video portion and an audio portion; and determining, by the client, that the video portion of the video file comprises minimal video content that has been programmatically generated”


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173